Citation Nr: 1814318	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  16-34 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to an evaluation in excess of 10 percent disabling for flexion of the leg due to left knee strain, status post-anterior cruciate ligament (ACL) reconstruction.

2. Entitlement to an evaluation in excess of 10 percent disabling for impairment of the left knee due to strain, status post-ACL reconstruction.

3. Entitlement to an evaluation in excess of 10 percent disabling for right knee strain.

4. Entitlement to an evaluation in excess of 10 percent disabling for left ankle strain.

5. Entitlement to an increased rating in excess of 10 percent disabling for right ankle sprain, status post-surgery.

6. Entitlement to an evaluation in excess of 10 percent disabling for scars on the left knee and right ankle.

7. Entitlement to an evaluation in excess of 10 percent disabling for vertigo of central origin.

8. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

J. Sandler, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 2010 to April 2011 and July 2013 to April 2015, with additional periods of active duty for training (ACDUTRA), such as from December 2012 to May 2013. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2015 rating decision by the Seattle, Washington Department of Veterans Affairs (VA) Regional Office (RO). In April 2017, the undersigned Veterans Law Judge remanded these issues for further development; they are once again before the Board.

The Board notes that it previously characterized the Veteran's scar issue as two separate issues: one for the right ankle, and one for the left knee and right ankle. However, during the course of the appeal, a December 2017 rating decision granted service connection for a left knee painful scar (there is no indication this is a separate knee scar than the one previously service-connected as non-painful, see discussion below). Because both service-connected scars are considered painful and both have been described as linear (as of now), these issues will likely remain rated together pursuant to Diagnostic Code (Code) 7804. See 38 C.F.R. § 4.118. Accordingly, in an effort to avoid redundancy, the Board finds it proper to condense the issues into one, as reflected on the title page.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017). 38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

	Bilateral knees and ankles

The Board remanded the issues pertaining to the Veteran's bilateral knees and ankles to comply with Correia v. McDonald, 28 Vet. App. 158 (2016). However, the November 2017 VA examinations do not have range of motion measurements on active and passive motion, and with weight-bearing and non-weight-bearing. Instead, merely the presence of pain was noted. As a result, the issues must be remanded for new VA examinations to comply with Correia. See id., at 165-170 (interpreting the final sentence of 38 C.F.R. § 4.59 to include range of motion tests for both passive and active motion, and in both weight-bearing and non-weight-bearing circumstances).

      Scars

The Veteran currently has two service-connected scars: one on his right ankle and one on the left knee. However, an October 2014 VA examiner reported that the Veteran had two scars on his left knee, while the November 2017 VA examiner reported the Veteran only had one. Because the rating criteria are based, at least in part, on the number of scars the Veteran has, see 38 C.F.R. § 4.118, Code 7804, remand for clarification is necessary. If there are indeed two scars on the left knee, an opinion should be given as to whether the non-service-connected scar is related to the Veteran's service-connected left knee disability and whether it is painful.


Vertigo

The rating criteria used to assign a disability rating for vertigo include whether there is occasional dizziness, or dizziness and occasional staggering. See 38 C.F.R. § 4.87, Code 6204. Although the Veteran reported "dizziness and vertigo" during a November 2017 VA examination, the Board is unable to discern whether the Veteran staggers as a result of his vertigo. See also UpToDate, Patient Education: Dizziness and Vertigo (Beyond the Basics), https://www.uptodate.com/contents/dizziness-and-vertigo-beyond-the-basics?view=print (last visited February 22, 2018) (listing symptoms of "vertigo" to include tilting or swaying and feeling off balance). Additionally, October 2014 and November 2017 VA examiners stated that the Veteran experienced "vertigo," but symptoms of vertigo, such as staggering, are not discussed. As a result, remand is necessary for a new VA examination that specifically addresses dizziness and staggering. See Barr v. Nicholson, 21 Vet. App. 303 (2007).

	TDIU

The matter of entitlement to TDIU is inextricably intertwined with the Veteran's other issues; as a result, it must be remanded as well.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1. The AOJ should obtain copies of VA treatment records for the Veteran's disabilities from October 2017 to the present (be advised the Veteran recently moved from Oklahoma to Virginia). The AOJ should ensure that the complete records of all VA evaluations and treatment the Veteran has received for his disabilities are associated with the record.

2. After the above development has been completed, the AOJ should arrange for an orthopedic examination of the Veteran to assess the current severity of his service-connected bilateral knee and bilateral ankle disabilities. The examiner must review the entire record in conjunction with the examination and note such review was conducted. Pathology, symptoms (frequency and severity), and any associated impairment of function should be described in detail. All indicated tests or studies should be completed.

Range of motion studies should include active and passive motion and pain on weight-bearing and non-weight-bearing. 

If feasible, the examiner must assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss, using lay observations specifically elicited from the Veteran. If not feasible, the examiner must provide a detailed explanation and rationale for why such could not be accomplished. Specifically, if the medical professional cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation for why an opinion cannot be rendered. In so doing, the medical professional should explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

A detailed explanation (rationale) is required for all opinions provided. (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation. Providing an opinion or conclusion without a thorough explanation will delay processing of the matter and may also result in a clarification being requested.)

3. After the development in the first instruction is completed, the AOJ should arrange for an examination of the Veteran to assess the current severity of his service-connected scars. The examiner must review the entire record in conjunction with the examination and note such review was conducted. In addition, the examiner must respond to the following:

(a) How many left knee scars does the Veteran have? The examiner must discuss the October 2014 and November 2017 VA examinations and the contradiction(s) therein. 

(b) If the examiner finds there are two left knee scars, he or she should state whether it is at least as likely as not (50% or greater probability) that the non-service-connected scar is either caused or aggravated by the Veteran's service-connected left knee disability. Please explain why.

(c) If the examiner finds there are two left knee scars, he or she should state whether the currently non-service-connected scar is painful or unstable.

A detailed explanation (rationale) is required for all opinions provided. (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation. Providing an opinion or conclusion without a thorough explanation will delay processing of the matter and may also result in a clarification being requested.)

4. After the development in the first instruction is completed, the AOJ should arrange for an examination of the Veteran to assess the current severity of his service-connected vertigo. The examiner must review the entire record in conjunction with the examination and note such review was conducted. The examiner must note whether the Veteran experiences any staggering due to his vertigo and, if so, the frequency of such staggering. The frequency of any dizziness must also be noted.

A detailed explanation (rationale) is required for all opinions provided. (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation. Providing an opinion or conclusion without a thorough explanation will delay processing of the matter and may also result in a clarification being requested.)

If upon completion of the above action the claim remains denied, the case should be returned to the Board after compliance with appellate procedures. The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment. The law requires that all matters that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal. 38 C.F.R. § 20.1100(b) (2017).


